             Case 1:19-cv-08087-UA Document 5 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                      Chapter 11
 TS EMPLOYMENT, INC.,
                                                      No. 15-bk-10243-mg
                        Debtors.
 JAMES FELTMAN, not individually but                  No. 18-ap-1649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                                    DECLARATION OF JEFFREY CHUBAK
                        Plaintiff,

           - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

          I, Jeffrey Chubak, hereby declare:

          I am an associate at Storch Amini PC, counsel for Defendants in the above-captioned

adversary proceeding, and submit this declaration in support of Defendants’ motion to withdraw

the reference. Annexed hereto as Exhibits 1-3 are true and correct copies of the following

documents filed in the adversary proceeding:


 Exhibit No.                         Date Filed; ECF No.               Document Title

 1                                   March 28, 2019; ECF No. 16        Second Amended Complaint

 2                                   Aug. 2, 2019; ECF No. 31          Answer

 3                                   July15, 2019; ECF No. 30          Case Management and
                                                                       Scheduling Order

          I declare under penalty of perjury that the foregoing is true and correct.

Executed this August 27, 2019.

                                                        /s/ Jeffrey Chubak
